Citation Nr: 1450202	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  10-48 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating higher than 30 percent for posttraumatic stress disorder (PTSD) for the period from May 23, 2008, to July 26, 2013.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to April 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

By a September 2013 rating decision, during the pendency of this appeal, the disability rating for the Veteran's PTSD was increased to 100 percent, effective July 26, 2013.  In light of that determination, the question remaining before the Board is the propriety of the initial 30 percent rating assigned for PTSD from May 23, 2008, to July 26, 2013.  See May 2014 Statement of Representative.  

In August 2014, the Veteran and his wife testified at a Board hearing via live videoconference.  A transcript of that proceeding is associated with the Veteran's electronic (Virtual VA) claims file.


FINDING OF FACT

Throughout the period from May 23, 2008, to July 26, 2013, the Veteran's PTSD has been manifested by anger, irritability, and sleep impairment, which caused occupational and social impairment resulting in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

Throughout the period from May 23, 2008, to July 26, 2013, the criteria for a rating in excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183  (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In any event, the Veteran received notification prior to the initial AOJ decision through a notice letter dated in July 2008.  The content of this notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, and was told that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103 (2014).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All other post-service treatment records and reports identified by the Veteran have also been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. 

The Veteran was afforded two VA psychiatric examinations during the period on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds the May 2009 and May 2012 VA examinations are adequate for the purposes of the evaluating the Veteran's PTSD, as the examinations involved a review of the Veteran's pertinent medical history as well as a clinical examination of the Veteran, and provided a review of relevant symptomatology related to the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. See Fenderson, 12 Vet. App. at 126.

Throughout this period, the Veteran's PTSD was rated as 30 percent disabling under the General Rating Formula For Mental Disorders set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under that General Rating Formula, a 30 percent evaluation is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

The next higher evaluation of 70 percent is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Id.

The claims file contains multiple references to the Veteran's GAF score.  The Global Assessment of Functioning (GAF) Scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders, 32 (4th ed. 1994).  The GAF Scale score is based on all of the Veteran's psychiatric impairments.  A GAF Scale score of 11 to 20 indicates some danger of hurting self or others (e.g., suicide attempts without clear expectation of death frequently violent manic excitement), or occasionally fails to maintain minimal hygiene (e.g., smears feces), or gross impairment in communication (e.g., largely incoherent or mute).  A GAF Scale score of 21 to 30 indicates behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF Scale score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or an major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF Scale score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF Scale score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).

The evidence of record reflects that a rating in excess of 30 percent for the period on appeal is not warranted. 

The Veteran received treatment in January 2009 (Virtual VA).  The Veteran stated that it was a waste of time to socialize with others.  A GAF of 55 was recorded.

The Veteran was afforded a VA examination in May 2009.  The Veteran relayed that he maintains a good relationship with his father and his half-sister, but he does not get along with his brother.  He explained that he has been married three times.  He explained that he was first married for 15 years, but divorced due to his uncontrollable anger.  He then was married for 27 years, but divorced due to her frustration that the Veteran was unable to earn a living.  Then he remarried his first wife, with whom he has a daughter and a son.  He reported a positive relationship with his son, who lives with the Veteran and his wife.  He reported a difficult relationship with his daughter.

Occupationally, the Veteran reported that he last worked in 1995 and he has been receiving Social Security Administration benefits ever since.  He stated that he was attacked by a man with a hatchet at work, leaving him disabled.  He stated that finding work was difficult after returning from Vietnam.  He worked many jobs and preferred a job where he worked alone.  He reported being fired once for getting in a fight with a coworker.  The Veteran explained that he was irritable and never liked being mistreated by coworkers.

The Veteran reported low energy levels and explained that he is easily irritated.  He also experiences crying spells when he encounters upsetting images.  The Veteran stated that he often yells at his wife.  He reported feeling sluggish.  He reported some memory loss.  His concentration was self-described as variable.  The Veteran explained that he prefers to sleep during the day because he knows others are around.  He described that he is depressed more often than not.  

The Veteran detailed that he has homicidal feelings when he is in traffic.  He stated that he typically carries a concealed handgun, but has never used it.  He stated that he has passive suicidal ideations, specifically he wishes he was killed when he was attacked with a hatchet.  He explained that because of his upbringing, he could never commit suicide.

The Veteran reported nightmares, but stated that he does not experience flashbacks while awake.  He avoids certain stimuli that remind him of Vietnam, like helicopters, firecrackers, and war movies.  He also stated that he avoids people and would like to move to the country to get away from people.  He also stated that a sudden noise will remind him of Vietnam.  

The Veteran denied panic attacks or hallucinations.  He reported alternating periods of high and low energy.  

The Veteran presented on time to his examination and was neatly groomed and dressed.  He did not show any agitation or retardation.  Speech was slurred due to the assault he suffered in 1995.  Affect was normal and congruent.  Thought process was normal and intact.  He denied suicidal and homicidal ideations.  He also denied obsessions and hallucinations.  The examiner noted that while the Veteran explained that he did have some memory problems, testing revealed that memory was intact.  A GAF score of 65 was recorded.

A July 2009 VA treatment record notes that the Veteran and his son had a brief conflict.

An August 2009 VA treatment note shows that the Veteran was upset.  He was seeking a lower GAF score so he could receive more compensation for his PTSD.  He reported sleeping one to four hours per night and he experiences nightmares two to three times per night.  He is afraid of scissors, so his wife cuts his hair at home.  He stated that his wife forces him to shower and shave.  The Veteran denied suicidal and homicidal ideations.

A September 2009 VA treatment note explained that the Veteran's relationship with his wife was improving.  A September 2009 VA therapy note indicates that the Veteran had difficulty remembering a homework assignment.  He also explained that he has difficulty sleeping.

The Veteran received treatment in November 2009.  The Veteran reported that he was involved in a motorcycle accident.  He and his wife stated that they had an encounter with a ghost at a rest stop.  His mood was stable.  He denied suicidal and homicidal ideations.  He was still having trouble sleeping.  He was in a good mood that day.  He appeared groomed and neatly dressed.  He denied suicidal and homicidal thoughts.  The Veteran was cooperative.  His affect was pleasant and cooperative and mood was good.  Thought process was logical.  He denied hallucinations and delusions.  He was oriented in all spheres.  Memory and cognition were grossly intact.  A GAF of 60 was recorded.  

The Veteran submitted a private psychological evaluation dated in May 2010.  The Veteran detailed his pre-military and military history.  Occupationally, the Veteran stated that after his discharge, he worked several jobs.  He stated that his jobs lasted no longer than a year or two due to his temper.  He fought with managers and got into physical altercations with coworkers.  He stated that he was arrested for "assault with intent to kill" and driving while intoxicated in the 1970s.

He relayed again that he was married three times.  He also explained that he has a temper and no patience.  The Veteran also stated that when he is touched while sleeping, he will react by swinging his arms and explained that he has hit his wife while he was sleeping.  He stated that he is short-tempered with his children and that he is not close to them. He stated he has few friends other than veterans.  He said that he will hit a person if he or she gets too close.  He reported a mugging, which caused the Veteran speech impairment, difficulty moving the left side of his body, and chronic headaches.

The Veteran appeared at the evaluation groomed and neatly dressed.  He was oriented in all spheres.  Speech was slurred (apparently as a result of his mugging in 1995).  Affect and mood were anxious.  He was motivated and persistent.  Further, attention and concentration were adequate.  Behavior was neither hyperactive nor hypoactive, but the Veteran appeared restless.  

The Veteran reported the following to an extreme degree:  nightmares, physical reactions while remembering combat experiences, avoidance of activities that remind him of stressful events, inability to love, trouble falling and staying asleep, irritability, angry outbursts, alertness, feeling distant from others, difficulty concentrating, being easily startled.  He reported the following to "occur quite a bit:" repeated disturbing memories, loss of interest, feeling of shortened future, reliving stressful military events.

The private psychologist, Dr. S.B., assigned a GAF score of 41.  She explained that the Veteran's PTSD symptoms have significantly impacted his social and occupational skills over the years.  She pointed to symptoms of avoidance and increased arousal.  Dr. S.B. also explained that the Veteran has been involved in several conflicts with his wife and children, leading to some isolation.  Likewise, his distrust of others has led him to having no close friends.  The Veteran also exhibited being on constant guard, which led further to isolation.  Dr. S.B. explained that these symptoms have caused the Veteran to be depressed.

The Veteran received treatment in August 2010.  He reported feeling irritable.  He confirmed nightmares every night.  He was groomed and neatly dressed.  He denied suicidal and homicidal thoughts.  The Veteran was cooperative.  His affect was frustrated and mood was irritated.  Thought process was logical.  He denied hallucinations and delusions.  He was oriented in all spheres.  Memory and cognition were grossly intact.  A GAF of 60 was recorded.  

The Veteran received treatment in November 2010.  The Veteran stated that he has not benefited from medication.  He appeared groomed and neatly dressed.  He denied suicidal and homicidal thoughts.  The Veteran was cooperative.  His affect was frustrated and mood was irritated.  Thought process was logical.  He denied hallucinations and delusions.  He was oriented in all spheres.  Memory and cognition were grossly intact.  A GAF of 48 was recorded.  

The Veteran received treatment in March 2011.  He expressed annoyance.  It was described that he yells at his wife.  He stated that he will usually fall asleep around two in the morning and awake around daybreak.  He reported nightmares and thrashing around in his sleep.  He reported avoiding crowds, because he believes people are hiding.  He denied suicidal and homicidal thoughts.  The Veteran was cooperative.  His affect was frustrated and mood was irritated.  Thought process was logical.  He denied hallucinations and delusions.  He was oriented in all spheres.  Memory and cognition were grossly intact.  A GAF of 52 was recorded.  

The Veteran received treatment in May 2011.  He stated that he was upset that he "ha[d] a 'high' GAF" score.  He noted no change in his mood.  Nightmares relating to Vietnam continued.  He denied suicidal and homicidal ideations.  The Veteran was casually dressed and cooperative.  Speech was normal.  Mood was "not good after last night."  Thought process was logical and goal directed.  The Veteran denied hallucinations, delusions, and suicidal and homicidal ideations.  Judgment and insight were fair.  He was oriented in all spheres.  Attention, concentration, and memory were all intact.  A GAF of 62 was recorded.

The Veteran received treatment in June 2011.  He was satisfactorily groomed and cooperative.  Articulation was appropriate and eye contact was good.  Affect was good and mood was euthymic.  He denied suicidal and homicidal ideations.  Delusions and hallucinations were denied.  Insight and judgment were intact.  The Veteran was oriented in all spheres.  A GAF score of 52 was recorded.

The Veteran received treatment in July 2011.  He reported no nightmares, but he was still waking up during the night.  He reported three to four hours of sleep per night.  He reported tiredness.  His wife reported hypervigilance, easily startled behavior, depression and self-isolation.  The Veteran reported pleasure in riding his motorcycle, fishing, watching television.  The Veteran reported socializing with friends and acquaintances.  He reported getting along with his wife.  The Veteran was casually dressed and cooperative.  Speech was normal.  Mood was euthymic.  Thought process was logical and goal directed.  The Veteran denied hallucinations, delusions, and suicidal and homicidal ideations.  Judgment and insight were fair.  He was oriented in all spheres.  Attention, concentration, and memory were all intact.  A GAF of 46 was recorded.

The Veteran received treatment in June 2012.  The Veteran reported taking his medication, but remaining irritable.  The Veteran was casually dressed and cooperative.  Speech was normal.  Mood was euthymic.  Thought process was logical and goal directed.  The Veteran denied hallucinations, delusions, and suicidal and homicidal ideations.  Judgment and insight were fair.  He was oriented in all spheres.  Attention, concentration, and memory were all intact.  A GAF of 52 was recorded.

The Veteran received treatment in July 2012.  He reported interest in attending anger management classes.  He was casually dressed and cooperative.  Speech was normal.  Mood was euthymic.  Thought process was logical and goal directed.  The Veteran denied hallucinations, delusions, and suicidal and homicidal ideations.  Judgment and insight were fair.  He was oriented in all spheres.  Attention, concentration, and memory were all intact.  A GAF of 47 was recorded.

The Veteran received treatment in March 2012.  He reported nightmares, which may have been keeping him awake at night.  The Veteran was casually dressed and cooperative.  Speech was normal.  Mood was euthymic.  Thought process was logical and goal directed.  The Veteran denied hallucinations, delusions, and suicidal and homicidal ideations.  Judgment and insight were fair.  He was oriented in all spheres.  Attention, concentration, and memory were all intact.  A GAF of 47 was recorded.

The Veteran received treatment in April 2012.  He reported nightmares, hypervigilance and hyperactive startle response.  The Veteran was casually dressed and cooperative.  Speech was normal.  Mood was euthymic.  Thought process was logical and goal directed.  The Veteran denied hallucinations, delusions, and suicidal and homicidal ideations.  Judgment and insight were fair.  He was oriented in all spheres.  Attention, concentration, and memory were all intact.  A GAF of 46 was recorded.

The Veteran was afforded a VA examination in May 2012.  There, a GAF score of 58 was recorded.  An initial assessment was made that the Veteran's PTSD symptoms caused reduced reliability and productivity in work and other areas.  

The Veteran arrived at his examination in appropriate attire with good hygiene.  He made appropriate eye contact.  Thoughts were logical and goal directed.  There was no evidence of hallucinations or delusions.  Speech was coherent and logical.  Mood was irritable and affect was restricted.  He denied suicidal and homicidal thoughts.  The Veteran was oriented in all spheres.  There were indications of both good and poor concentration.

The Veteran reported being married for 15 years.  He divorced his wife and then remarried her.  The Veteran has two adult children.  He stated that he has no friends outside VA and is closest to his wife.  He also stated that he has a close relationship with his sister, but does not maintain contact with his brother.  He enjoys riding his motorcycle with his wife.  Regarding his employment history, he reported being disabled/unemployed since 1995.

The examiner listed the Veteran's PTSD symptoms as:  depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintain effective work and social relationships.  At conclusion of the examination, the examiner reported that the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

The Veteran received treatment in July 2012.  He reported being less irritable.  He stated that he experiences no nightmares, but he still wakes up at night and only gets three to four hours of sleep.  He continues to curse.  He is hypervigilant and easily startled.  Also, he is depressed at times.  He socializes with friends and acquaintances.  He appeared groomed and neatly dressed.  He denied suicidal and homicidal thoughts.  The Veteran was cooperative.  His affect was cooperative and mood was euthymic.  Thought process was logical.  He denied hallucinations and delusions.  He was oriented in all spheres.  Memory and cognition were grossly intact.  A GAF of 46 was recorded.  

At his August 2014 Board hearing, the Veteran testified about his PTSD symptoms prior to July 26, 2013.  The Veteran explained that he experienced nightmares about two to three times per night.  The Veteran also explained that he was always on guard.  He positions himself within a room where he can see everything.  He also ensures that every door in his house is locked and the slightest sound alarms him.  The Veteran also testified that helicopter crashes make him physically ill.  The Veteran further testified that he gets angry.  The Veteran and his wife testified that the Veteran often feels threatened.  Finally, the Veteran explained that while he does experience suicidal thoughts, he could never commit suicide because of his religious beliefs.

The Veteran explained that he last worked in 1995.  He stated that he was injured on the job.  He testified that he was left semi-paralyzed and his physical ailments, combined with his PTSD, have caused him not to work.  The Veteran's wife testified that they were first divorced because of his fights with co-workers.  The Veteran explained that he could only keep a job where he worked alone.  

(The Board notes that the Veteran attended several group therapy sessions and records relating to those sessions are associated with the Veteran's claims file.  However, those records detail the exercises associated with those sessions and do not reflect the Veteran's specific symptomatology.) 

The above evidence does not reflect that a rating in excess of 30 percent for the period in question is warranted.  The Veteran's has displayed irritability and some anger issues throughout the period.  Further, it is uncontroverted that the Veteran's sleep is impaired as he experienced nightmares on a frequent basis.  The Veteran largely denied experiencing panic attacks, other than his statement that he experiences panic attacks more than once a week.  See January 2013 Statement of Veteran.  The Veteran appears to be able to maintain familial and social relationships.  He has stated that he maintains a good relationship with his half-sister and father.  Likewise, throughout the period the Veteran has maintained a relationship with his wife despite some instances where he yells at her.  Further, the Veteran and his wife continue to ride a motorcycle together for pleasure.  In addition, the Veteran appears to have established friendships with other veterans through VA.  While the Board acknowledges that the Veteran does shy away from some personal relationships, he does seem to be able to establish and maintain relationships when he chooses to do so.  

The Veteran's symptomatology simply does not reflect the level of symptoms contemplated by the criteria for a 50 percent rating under Diagnostic Code 9411.  He does not experience problems tantamount to difficulties like flattened affect, speech impediments other than those associated with the Veteran's assault in the 1990s, difficulty in comprehending complex instructions or disturbances of motivation or mood.  The Veteran has consistently denied suicidal and homicidal ideations.  While he has stated that he has wished that he died during the assault he was involved in, the Veteran has never expressed that he experienced any suicidal thoughts throughout this period.  To that end, the Veteran has explained that he would never even attempt suicide given his upbringing.  

With regard to occupational impairment, it does not appear that PTSD significantly impairs the Veteran's ability to work.  Although the Veteran has explained that he often found himself involved in conflicts when he worked, he enjoyed working alone, without direct supervision.  Further, it appears that the Veteran stopped working after suffering an assault, which left him physically impaired.  There is nothing to suggest that the Veteran's PTSD causes him to be unemployable or even significantly impairs his occupational ability.  To that end, the Veteran himself expressed that he enjoyed working alone, without much supervision.  There is simply no evidence showing that, even despite the Veteran's problems with anger and irritability, that he cannot work independently.  Further, it appears that the Veteran stopped working immediately following the assault he suffered.  While the Veteran may experience some occupational impairment due to his PTSD, the evidence does not reflect that that impairment reaches the level of reduced reliability and productivity. 

The Veteran's symptoms are more akin to those listed under the criteria for a 30 percent rating.  The Veteran experiences depression as a result of his PTSD.  Likewise, he experiences chronic sleep disturbances in the form of frequent nightmares, which were not constant during the period on appeal.  He also has explained that he often gets angry with those around him.  He also experiences suspiciousness and heightened arousal.  These symptoms are those typical of a 30 percent rating under Diagnostic Code 9411.  

The Board also notes some recorded GAF scores in the low to mid-40s.  As discussed above, a GAF Scale score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV.  Despite the assignment of those scores, the symptomatology experienced throughout the appeal period does not reflect that a rating in excess of 30 percent is warranted at any point.  Indeed, as discussed above, there is no evidence that the Veteran experiences problems tantamount to difficulties like flattened affect, stereotyped speech, panic attacks more than once per week, difficulty in understanding complex commands, impaired short-term and long-term memory (other than occasional forgetfulness), disturbances of motivation and mood or impaired abstract thinking.  Rather, the Veteran's PTSD is characterized by anger, irritability, chronic sleep impairment and some difficulty in maintaining social and occupational relationships.  Other GAF scores recorded during this period are largely in the 50s and 60s, representing only moderate symptomatology.  See DSM-IV.

The Board acknowledges the Veteran's arguments that his GAF scores are too high.  See January 2013 Statement of Veteran.  While the Board does not doubt the sincerity of the Veteran's contention, it has not been shown that the Veteran has undergone any type of training to understand how GAF scores are assigned or formulated.  Further, there is nothing to suggest that any assigned GAF score was improperly assigned.  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, but the evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

In summary, the Board concludes that a rating in excess of 30 percent for PTSD is not warranted.  The evidence reflects that the Veteran's PTSD symptomatology is productive of disability equating to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, as discussed above.  As the evidence is against the Veteran's claim for a higher rating for the period from May 23, 2008, to July 26, 2013, the benefit-of-the-doubt doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to a disability rating in excess of 30 percent for PTSD throughout the period from May 23, 2008, to July 26, 2013, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


